DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.  	The information disclosure statements (IDSs) submitted on 04/22/2022 is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11/342,316. The instant applications claims similar subject matter as the patent with differences that are obvious to one ordinary skilled in the art. For instance: 
 	
Regarding claim 1, claim 1 of U.S. Patent No. 11/342,316  A semiconductor package (claim 1, line 1), comprises: a first substrate (claim 1, line 2); a second substrate (claim 1, line 3); 5a conductive component (claim 1, line 4) disposed between the first substrate (claim 1, line 4) and the second (claim 1, line, wherein the first substrate (claim 1, line 2) and the second substrate (claim 1, line 3) are separated from each other by an interval; an electronic component (claim 1, line 6) disposed within the interval; 10wherein the conductive component (claim 1, lines 8) comprises two ends connecting the first substrate (claim 1, line 4) with the second substrate (claim 1, line 9) respectively.
 	
 	Claim 20. claim 20 of U.S. Patent No. 11/342,316  A semiconductor package (claim 20, line), comprising: a first substrate (claim 20, line 2) comprising a first outermost conductive layer (claim 20, line 2); a second substrate (claim 20, line 3) comprising a second outermost conductive layer (claim 20, line 3); a conductive component (claim 20, line l4) disposed between the first substrate and the 16File: US15017CA_FOSUNDIAL CONFIDENTIALsecond substrate (claim 20, line 3), wherein the first substrate a ( claim 20, line 2) and the second substrate (are separated from each other by an interval; an electronic component disposed within the interval; and a passive component (claim 20, line 7) disposed within the interval, wherein the passive 5component (claim 20, line 7) is electrically connected with the electronic component through a conductive path (claim 20, line 8)traveling through the first outermost conductive layer, the conductive component and the second outermost conductive layer; wherein the conductive component(claim 20, line 9) comprises two ends connecting the first substrate with the second substrate (claim 20, line 9)respectively.

 Regarding claims 1-20, claims 1-20 of U.S. Patent No. 9,156,262 further teaches dependent claims 2-19 of the instant application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10, 12-16 and 18-20 are rejected under 35 U.S.C. 103 as being 
unpatentable over Yamamoto et al. (US 2010/0090781 A1) in view of Yamano et al. (US 
2009/0008765 A1).

 	Pertaining to claim 1, Yamamoto et al. discloses A semiconductor package (see figs. 1-25), comprising: a first substrate (1, see fig. 4A); a second substrate (5, see fig. 1A); 5a conductive component (2, 3, see fig. 4A) disposed between the first substrate (1) and the second substrate (5, 17), wherein the first substrate (1) and the second substrate (5, 17) are separated from each other by an interval (9, insulative adhesive resin layer, see fig. 4A); an electronic component disposed within the interval (19, 2, 3, see fig. 4A); and a passive component (2, 3) disposed within the interval (9, insulative adhesive resin layer, see fig. 4A ).  
 	But, Yamamoto et al. does not explicitly teach wherein the conductive component comprises two ends connecting the first substrate with the second substrate respectively.
 	However, Yamano et al. teaches wherein the conductive component (206, see fig. 1F) comprises two ends (205B and 105A, see fig. 1F) connecting the first substrate (100A, see fig. 1F) with the second substrate (200, see fig. 1F) respectively.
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide wherein the conductive component comprises two ends connecting the first substrate with the second substrate respectively in the device of Yamamoto et al. based on the teachings of Yamano et al in order to provide a chip embedded substrate that enables high production yields and high reliability in electrical connection of the semiconductor chips to the multilayered wirings, and a production method of producing the same can be provided.(see paragraph [0011]).

	Pertaining to claim 2, Yamamoto et al. discloses10 		 	, wherein the electronic component (19, 2, 3, is disposed on one of the first substrate (1) and the second substrate (17), and the passive component (2, 3) is disposed on another of the first substrate (1) and the second substrate (17).  

 	Pertaining to claim 3, Yamamoto et al. discloses, wherein the electronic 15component (6) has a first back surface (the back surface of 6, see fig. 1A), the passive component (2, 3) has a second back surface (second back surface of 2, 3, see fig. 1A), and the first back surface (6) and the second back surface face each other (2, 3).  

 	Pertaining to claim 4, Yamamoto et al. discloses, wherein the first back surface (the back surface of 6) contacts the second back surface (the second back surface of 2, and 3).  

 	Pertaining to claim 5, Yamamoto et al. discloses 20 		, wherein the first back surface (the back surface of 6) is separated from the second back surface (back surface of 2, 3).  


 	Pertaining to claim 6, Yamamoto et al. discloses, wherein the electronic component (6) is disposed on the first substrate (17) and has an active surface facing the first substrate (17), and the passive component (2, 3) is disposed on the second substrate (1).  

 	Pertaining to claim 7, Yamamoto et al. discloses 5 	, wherein the first substrate (17) comprises a first outermost conductive layer (7, 8), the second substrate (1) comprises a second outermost conductive layer (4), the electronic component (6) is connected with the first outermost conductive layer (8), the passive component (2,3) is connected with the second outermost conductive layer (10, 11, 12, and 13), and the conductive 10component (6) connects the first outermost conductive layer (7) and the second outermost conductive layer (8). 
 
 	Pertaining to claim 8, Yamamoto et al. discloses, wherein the electronic component (6) and the passive component (2, 3) are disposed on one of the first substrate (17) and the second substrate (1).  

 	Pertaining to claim 9, Yamamoto et al. discloses15 	, wherein the electronic component and the passive component (6) are disposed on the first substrate (17), and the passive component (2, 3) has an active surface facing the first substrate (17, see fig. 4A).  

 	Pertaining to claim 10, Yamamoto et al. discloses, wherein the first substrate (17, see fig. 4A) comprises a first outermost conductive layer (8), and the electronic 20component (6) and the passive component (2, 3) are connected with the first outermost conductive layer (10, 11, 12, and 13).  

 	Pertaining to claim 12, Yamamoto et al. discloses, wherein the passive component (2, 3) is disposed within the electronic component (19 and 20)..

 	Pertaining to claim 13, Yamamoto et al. discloses5 	, wherein the passive component (2, 3) is disposed between the electronic component (19 and 20) and the second substrate (17).  

 	Pertaining to claim 14, Yamamoto et al. discloses, wherein the electronic component has a back surface (the back surface of 6) facing the second surface, and the passive 10component (2 and 3) is disposed on the back surface of the electronic component (the back surface of 6).  

 	Pertaining to claim 15, Yamamoto et al. discloses, wherein the passive component (2, 3) is disposed between the electronic component (19 and 20) and the first substrate (17).  

 	Pertaining to claim 16, Yamamoto et al. discloses, wherein the electronic 15component (6) has an active surface facing the first surface (the active surface of 6), and the passive component (2 and 3) is disposed on the active surface of the electronic component (the active surface of 6).

 	Pertaining to claim 18, Yamamoto et al. discloses all the claimed limitations except, Yamamoto et al fail to explicitly teach, wherein the interval 15File: US15017FOSUNDIAL CONFIDENTIAL ranges between 100 micrometers and 270 micrometers. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make, wherein the interval 15File: US15017FOSUNDIAL CONFIDENTIAL ranges between 100 micrometers and 270 micrometers, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.

  	 Pertaining to claim 19, Yamamoto et al. discloses all the claimed limitations except, Yamamoto et al fail to explicitly teach, wherein the passive component has a thickness ranging between 90 micrometers and 150 micrometers. 
 	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make, wherein the passive component has a thickness ranging between 90 micrometers and 150 micrometers, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.

 	Pertaining to claim 20, Yamamoto et al. discloses, 5 	a first substrate (5, see fig. 1A) including a first outermost conductive layer (7 and 8); a second substrate (1) including a second outermost conductive layer (4, see fig. 1A); a conductive component (6) disposed between the first substrate (5) and the second substrate (1), wherein the first substrate (5) and the second substrate (1) are 10separated from each other by an interval (9); an electronic component (19, 20) disposed within the interval; and a passive component (2 and 3) disposed within the interval (9), wherein the passive component (2 and 3) is electrically connected with the electronic component through a conductive path (see paragraph [0109]) traveling through the first outermost conductive layer (7), the 15conductive component (6) and the second outermost conductive layer (8).
 	But, Yamamoto et al. does not explicitly teach wherein the conductive component comprises two ends connecting the first substrate with the second substrate respectively.
 	However, Yamano et al. teaches wherein the conductive component (206, see fig. 1F) comprises two ends (205B and 105A, see fig. 1F) connecting the first substrate (100A, see fig. 1F) with the second substrate (200, see fig. 1F) respectively.
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide wherein the conductive component comprises two ends connecting the first substrate with the second substrate respectively in the device of Yamamoto et al. based on the teachings of Yamano et al in order to provide a chip embedded substrate that enables high production yields and high reliability in electrical connection of the semiconductor chips to the multilayered wirings, and a production method of producing the same can be provided.(see paragraph [0011]).

  Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2010/0090781 A1) and Yamano et al. (US 2009/0008765 A1) as applied to claim 1 above, and further in view of Kim et al. (US 2014/0246788 A1).

 	Pertaining to claim 17, Yamamoto et al. and Yamano et al. disclose all claimed limitations except, wherein the electronic component is a logic chip.  
 	However, Kim et al. teaches wherein the electronic component is a logic chip (10, see fig. 12).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make wherein the electronic component is a logic chip in the device of Yamamoto et al. based on the teachings of Kim et al in order to provide a stack-type semiconductor package, in which a pad structure is configured to improve routability and characteristics of the package (summary).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2010/0090781 A1) and Yamano et al. (US 2009/0008765 A1) as applied to claim 1 above, and further in view of Kishimoto et al. (US 2020/0303482 A1).

 	Pertaining to claim 11, Yamamoto et al. discloses all claimed limitations except, wherein the first substrate has a thickness, and the interval is less than the thickness.
 	However, Kishimoto et al. teaches wherein the first substrate has a thickness, and the interval is less than the thickness (see paragraph [0032]).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make wherein the first substrate has a thickness, and the interval is less than the thickness in the device of Yamamoto et al. based on the teachings of Kishimoto et al in order to provide a sealing structure to make it possible to protect an electronic element being formed between two substrates from moisture and oxygen and, even more, to make it possible to accurately control the gap between the two substrates; an organic-EL display apparatus in which the gap between the two substrates is controlled as such and an organic-EL light-emitting element can be protected; and a method for manufacturing a display apparatus in which the electronic element can be protected from moisture and oxygen as such and, even more, the gap between the two substrates is accurately controlled (see paragraph [0006]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848